Case: 21-30171     Document: 00516007456         Page: 1     Date Filed: 09/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 9, 2021
                                  No. 21-30171                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Marilyn F. Molero,

                                                           Plaintiff—Appellant,

                                       versus

   Ross Stores, Incorporated; Ross Dress for Less,
   Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-2350


   Before Senior Judge King, and Judges Costa and Ho.
   Per Curiam:*
          Marilyn Molero sued Ross Stores, Inc. and Ross Dress for Less, Inc.,
   (collectively “Ross”) for damages related to her injuries sustained while




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30171      Document: 00516007456           Page: 2    Date Filed: 09/09/2021




                                     No. 21-30171


   shopping. The district court granted Ross’ motion for summary judgment
   and dismissed Molero’s claims with prejudice. We affirm.
          Molero brought a premises liability claim alleging that she was injured
   while shopping at Ross Stores. In her complaint, she asserts that she
   “jammed her left pointer finger and hand on an unnoticeable, empty J hook,
   located in the direct lane of travel for patrons.” In considering Ross’
   summary judgment motion, the district court reviewed photos of the J hook
   along with the testimony of Molero, a security guard, and a Ross employee.
          Summary judgment is appropriate if, viewing the evidence in the light
   most favorable to the non-moving party, the movant shows there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law. Harville v. City of Houston, 945 F.3d 870, 874 (5th Cir.
   2019). “A fact is material if it might affect the outcome of the suit and a
   factual dispute is genuine if the evidence is such that a reasonable jury could
   return a verdict for the nonmoving party.” Id. (quotations and alterations
   omitted). This Court reviews the district court’s grant of summary judgment
   de novo, applying the same standards as the district court. Petro Harvester
   Operating Co. v. Keith, 954 F.3d 686, 691 (5th Cir. 2020).
          The sole issue for us is whether a reasonable jury could find that the J
   hook was unreasonably dangerous under Louisiana Civil Code article 2317.1.
   Louisiana courts apply a four part risk-utility balancing test to determine
   whether a condition presents an unreasonable risk of harm: “(1) the utility of
   the complained-of condition; (2) the likelihood and magnitude of harm,
   including the obviousness and apparentness of the condition; (3) the cost of
   preventing the harm; and (4) the nature of the plaintiff's activities in terms of
   its social utility or whether it is dangerous by nature.” Broussard v. State ex
   rel. Off. of State Bldgs., 2012-1238 (La. 4/5/13); 113 So.3d 175, 184.




                                          2
Case: 21-30171       Document: 00516007456         Page: 3   Date Filed: 09/09/2021




                                    No. 21-30171


          Here, only the second prong is contested. In evaluating the second
   prong, the Louisiana Supreme Court held that “a defendant generally does
   not have a duty to protect against an open and obvious hazard.” Id. at 184.
          Although testimony from Molero and a security guard stated that the
   J hooks were hard to see without merchandise, Molero’s photographs clearly
   make such testimony implausible. The photos show that the hooks are at the
   eye-level of a passing customer and are attached to a large metal rod which is
   in turn attached to a side of a large metal shelf. This record evidence
   establishes show that the J hooks are clearly open and obvious to reasonably
   prudent shoppers exercising reasonable care. See Carnaby v. City of Houston,
   636 F.3d 183, 187 (“A court of appeals need not rely on the plaintiff's
   description of the facts where the record discredits that description. . . .”)
   (citing Scott v. Harris, 550 U.S. 372, 381 (2007)). No reasonable jury could
   find that the hooks are not open and obvious. And while Molero contends
   otherwise, all the cases that she cites in support of her claim deal with slip
   and fall cases associated with wooden pallets on the ground, not with fixtures
   near eye-level. Moore v. Murphy Oil USA, Inc., 2015-0096 (La. App. 1 Cir.
   12/23/15), 186 So. 3d 135, 139 (water display pallet); Hutchinson v. Walmart,
   573 So.2d 1148, 1149 (La. App. 1 Cir. 1990) (wooden platform); Darton v.
   Kroger, 30,771 (La. App. 2 Cir. 8/25/98), 716 So.2d 974, 977 (wooden pallet
   at end of an aisle).
          Accordingly, we agree with the district court’s thorough analysis. We
   affirm the order granting Ross’s motion for summary judgment.




                                         3